Exhibit 10.2



 

As of March 31, 2013



Kenneth D. Trbovich
2370 Lewis Road
South Wales, NY 14139-9711



Dear Mr. Kenneth D. Trbovich:



You and Servotronics, Inc. (the "Company") are parties to an Employment
Agreement, dated June 15, 2012 pursuant to which you are employed by the
Company. This letter confirms such Employment Agreement and subsequent
ratification and subsequent Amendment dated August 13, 2012 and any and all
other relevant amendments (the "Amended Agreement").



This letter will also confirm your agreement and that of the Company by action
of the Executive Committee of the Board of Directors on March 31, 2013 to amend
Paragraph 3 of the Amended Agreement to delete the former salary and insert in
its place "$250,000.00" subject to your acceptance which will be indicated by
your signature below.



If the foregoing meets with your approval and you are willing to become bound
hereby, please sign and return to the undersigned the enclosed copy of this
letter.



Very truly yours,

SERVOTRONICS, INC.

/s/ Bernadine E. Kucinski

Bernadine E. Kucinski,
Assistant Corporate Secretary



ACCEPTED AND AGREED



/s/ Kenneth D. Trbovich


Kenneth D. Trbovich





March 31, 2013


Date

